DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-18 are:
Regarding claims 1-12, the prior art does not teach or fairly suggest in combination with the other claimed limitations a transmission line assembly comprising:  a suspension insulator extending in a second direction crossing the first direction, the suspension insulator including a first end configured to be coupled to the first cross arm and a second end coupled to a third yoke plate, wherein the first yoke plate, the second yoke plate, and the third yoke plate are configured to respectively support a first phase conductor, a second phase conductor, and a third phase conductor to have an inverted triangular configuration.
Regarding claims 13-18, the prior art does not teach or fairly suggest in combination with the other claimed limitations a transmission line assembly comprising: and  a third suspension insulator including a first end coupled to the first yoke plate, and a second end coupled to the second yoke plate; and a second string comprising: a fourth suspension insulator including a first end configured to be coupled to the first pole, and a second end coupled to a third yoke plate; and a fifth suspension insulator including a first end configured to be coupled to the second pole, and a second end coupled to the third yoke plate, wherein the first yoke plate, the second yoke plate, and the third yoke plate are configured to respectively support a first phase conductor, a second phase conductor, and a third phase conductor to have an inverted triangular configuration. 
These limitations are found in claims 1-18, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Momme et al (US D853,594), White (US 4,458,102), Jenner et al (US 3,002,043), Parsons et al (US 10,899,249), Lindsey (US 10,476,249), Fulk et al (S 8,952,251) and Seddon et al (US 4,679,672) disclose transmission line assembly.

4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

August 25, 2022


/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848